Citation Nr: 1037558	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  02-18 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a back injury, 
including lumbar scoliosis with spondylolisthesis L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to August 
1970, from March 1974 to March 1976, and from February 1978 to 
October 1988.  In an Administrative Decision dated in March 1990, 
the Department of Veterans Affairs (VA) found that from October 
1985 to October 1988, the Veteran was discharged under 
dishonorable conditions and the Veteran was barred from VA 
benefits for injuries incurred during this period of service.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In December 2006, the Veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file and 
has been reviewed.  In the April 2007 Remand, the Board requested 
clarification from the Veteran if he was requesting another 
hearing.  To date, the Veteran has not requested another hearing, 
as such; the Board will proceed with appellate review.  

This appeal was remanded by the Board in April 2007 and May 2008 
for additional development.  In December 2009, the Board denied 
the Veteran's claim.  The Veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  The 
representative for the appellant and the Secretary of Veterans 
Affairs filed a Joint Motion for Partial Remand in July 2010.  By 
Order of the Court, the claim was returned to the Board.  The 
previous decisions involved additional issues; however, the 
Motion specifies that only the issue involving service connection 
for the lumbar disability was remanded to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In accordance with the Joint Motion for Partial Remand, the Board 
finds that a remand is necessary to clarify the March 2009 VA 
Compensation and Pension Examination.  

Accordingly, the case is REMANDED for the following action:

1.	Please contact the same VA examiner that 
conducted the March 2009 VA Compensation and 
Pension Examination and request that he 
clarify his opinion.  Specifically, the 
examiner should indicate which in-service 
back injury he was referring to when he 
concluded that it was at least as likely as 
not that the spine condition was related to a 
low back injury in service.  The examiner 
should specifically include the date of the 
in-service back injury that was the basis of 
the conclusion, if possible; or at least 
provide a description of the injury.  

If the same VA examiner is not available, 
another VA examiner should reviewed the 
claims file and submit a clarifying opinion 
as to the March 2009 VA examiner's 
conclusion.  The claims file must be made 
available to and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that such a 
review was made.  Any opinion expressed 
should be accompanied by supporting 
rationale.

2.	The RO should then readjudicate the issue 
on appeal.  If the determination remains 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


